       Case 1:19-cv-01247-JEJ-EBC Document 50 Filed 02/18/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID TEETER,                                :
                      Plaintiff,             :       1:19-cv-1247
                                             :
       v.                                    :       Hon. John E. Jones III
                                             :
JEFF BOLAND and KEVIN                        :
KOLLMAN,                                     :
              Defendants.                    :

                                        ORDER

                                   February 18, 2021

       NOW THEREFORE, upon consideration of Defendants’ motions (Docs. 36,

45) for summary judgment pursuant to Federal Rule of Civil Procedure 56, and for

the reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

       1.      Defendants’ motions (Docs. 36, 45) for summary judgment are
               GRANTED.

       2.      The Clerk of Court is directed to ENTER judgment in favor of
               Defendants and against Plaintiff.

       3.      The Court declines to exercise supplemental jurisdiction over the state
               law claims.1

       4.      The Clerk of Court is directed to CLOSE this case.


 1
     The Court “may decline to exercise supplemental jurisdiction” over state law claims if it has
“dismissed all claims over which it has original jurisdiction. . . .” 28 U.S.C. § 1367(c)(3). The
Court “must decline” to exercise supplemental jurisdiction in such circumstances “unless
considerations of judicial economy, convenience, and fairness to the parties provide an
affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)
(emphasis in original) (quoting Borough of West Mifflin v. Lancaster, 45 F.3d 780, 788 (3d
Cir.1995)).
Case 1:19-cv-01247-JEJ-EBC Document 50 Filed 02/18/21 Page 2 of 2



5.    Any appeal from this order is deemed frivolous and not in good faith.
      See 28 U.S.C. § 1915(a)(3).

                               s/ John E. Jones III
                               John E. Jones III, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
